

	

		II

		109th CONGRESS

		1st Session

		S. 585

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To better provide for compensation for

		  certain persons injured in the course of employment at the Rocky Flats site in

		  Colorado.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Rocky Flats Special Exposure Cohort

			 Act.

		

			2.

			Findings and purpose

			

				(a)

				Findings

				The Congress finds the

			 following:

				

					(1)

					The Energy Employees

			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.)

			 (hereinafter in this section referred to as the Act) was enacted

			 to ensure fairness and equity for the civilian men and women who, during the

			 past 50 years, performed duties uniquely related to the nuclear weapons

			 production and testing programs of the Department of Energy and its predecessor

			 agencies by establishing a program that would provide efficient, uniform, and

			 adequate compensation for beryllium-related health conditions and

			 radiation-related health conditions.

				

					(2)

					The Act provides a process

			 for consideration of claims for compensation by individuals who were employed

			 at relevant times at various locations, but also included provisions

			 designating employees at certain other locations as members of a special

			 exposure cohort whose claims are subject to a less-detailed administrative

			 process.

				

					(3)

					The Act also authorizes the

			 President, upon recommendation of the Advisory Board on Radiation and Worker

			 Health, to designate additional classes of employees at Department of Energy

			 facilities as members of the special exposure cohort if the President

			 determines that—

					

						(A)

						it is not feasible to

			 estimate with sufficient accuracy the radiation dose that the class received;

			 and

					

						(B)

						there is a reasonable

			 likelihood that the radiation dose may have endangered the health of members of

			 the class.

					

					(4)

					It has become evident that it

			 is not feasible to estimate with sufficient accuracy the radiation dose

			 received by employees at the Department of Energy facility in Colorado known as

			 the Rocky Flats site for the following reasons:

					

						(A)

						Many worker exposures were

			 unmonitored over the lifetime of the plant at the Rocky Flats site. Even in

			 2004, a former worker from the 1950s was monitored under the former radiation

			 worker program of the Department of Energy and found to have a significant

			 internal deposition that had been undetected and unrecorded for more than 50

			 years.

					

						(B)

						No lung counter for detecting

			 and measuring plutonium and americium in the lungs existed at Rocky Flats until

			 the late 1960s. Without this equipment, the very insoluble oxide forms of

			 plutonium cannot be detected, and a large number of workers had inhalation

			 exposures that went undetected and unmeasured.

					

						(C)

						Exposure to neutron radiation

			 was not monitored until the late 1950s, and most of those measurements through

			 1970 have been found to be in error. In some areas of the plant the neutron

			 doses were as much as 2 to 10 times as great as the gamma doses received by

			 workers, but only gamma doses were recorded. The old neutron films are being

			 re-read, but those doses have not yet been added to the workers’ records or

			 been used in the dose reconstructions for Rocky Flats workers carried out by

			 the National Institute for Occupational Safety and Health.

					

						(D)

						Radiation exposures for many

			 workers were not measured or were missing and, as a result, the records are

			 incomplete or estimated doses were assigned. There are many inaccuracies in the

			 exposure records that the Institute is using to determine whether Rocky Flats

			 workers qualify for compensation under the Act.

					

						(E)

						The model that has been used

			 for dose reconstruction by the Institute in determining whether Rocky Flats

			 workers qualify for compensation under the Act may be in error. The default

			 values used for particle size and solubility of the internally deposited

			 plutonium in workers are subject to reasonable scientific debate. Use of

			 erroneous values could substantially underestimate the actual internal doses

			 for claimants.

					

					(5)

					Some Rocky Flats workers,

			 despite having worked with tons of plutonium and having known exposures leading

			 to serious health effects, have been denied compensation under the Act as a

			 result of potentially flawed calculations based on records that are incomplete

			 or in error as well as the use of potentially flawed models.

				

					(6)

					Achieving the purposes of the

			 Act with respect to workers at Rocky Flats is more likely to be achieved if

			 claims by those workers are subject to the administrative procedures applicable

			 to members of the special exposure cohort.

				

				(b)

				Purpose

				The purpose of this Act is to

			 revise the Energy Employees Occupational Illness Compensation Program Act so as

			 to include certain past and present Rocky Flats workers as members of the

			 special exposure cohort.

			

			3.

			Definition of member of special exposure cohort

			

				(a)

				In general

				Section 3621(14) of the

			 Energy Employees Occupational Illness Compensation Program Act of 2000 (42

			 U.S.C. 7384l(14)) is amended by adding at the end of paragraph (14) the

			 following:

				

					

						(D)

						The employee was so

				employed as a Department of Energy employee or a Department of Energy

				contractor employee for a number of work days aggregating at least 250 work

				days before January 1, 2006, at the Rocky Flats site in Colorado.

					.

			

				(b)

				Reapplication

				A claim that an individual

			 qualifies, by reason of subparagraph (D) of section 3621(14) of that Act (as

			 added by subsection (a)), for compensation or benefits under that Act shall be

			 considered for compensation or benefits, notwithstanding any denial of any

			 other claim for compensation with respect to that individual.

			

